       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 1 of 26                     FILED
                                                                                 2020 Sep-18 PM 04:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

OHIO SECURITY INSURANCE                 )
COMPANY and OHIO                        )
CASUALTY INSURANCE                      )
COMPANY,                                )
                                        )
       Plaintiffs,                      )
                                        )
                     v.                 )   Case No. 2:19-cv-01656-MHH
                                        )
SPERIOR LAND DESIGNS, LLC,              )
et al.                                  )
  Defendants.                           )

    DEFENDANT SUPERIOR LAND DESIGNS, LLC’s BRIEF IN
OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                 ON THE DUTY TO DEFEND

      Defendant Superior Land Designs, LLC (“Superior”) opposes Plaintiffs’

Motion for Summary Judgment on the Duty to Defend and respectfully shows the

Court as follows:

                               INTRODUCTION

      Plaintiffs issued insurance policies to Superior, a company that they described

as an “engineer inspecting pipelines,” and then endorsed those policies to exclude

coverage for professional services performed by engineers, architects and surveyors.

This endorsement would have rendered coverage under the policies illusory,

something that Plaintiffs no doubt intended, but for the fact that Superior was not

performing engineering, architectural or surveying work when the accident at issue
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 2 of 26




occurred. Indeed, the independent contractor engaged by Superior to perform work

on the project was not actually an engineer, architect or surveyor and never had been.

Nor was the independent contractor performing professional services related to

engineering, architecture, or surveying. For these reasons alone, the professional

services exclusions in the Plaintiffs’ policies do not apply.

      Nor may Plaintiffs rely on the pollution exclusion in their policies to deny

coverage for an explosion that occurred when an employee of another company

struck an oil pipeline with a track hoe excavator. The pollution exclusions in the

Plaintiffs’ policies expressly apply to bodily injury or property damage arising out

of the “discharge, dispersal, seepage, migration, release or escape of ‘pollutants,’”

not to an explosion caused by the ignition of gasoline during an excavation project

miles away from the nearest pollution event. Because Superior was not performing

work at the site of the pollution event, the pollution exclusion cannot apply.

Furthermore, at the time of the accident, Superior was not actually performing work

to respond to the pollution event anyway. And finally, the explosion did not “arise

out of” that pollution event as would be required for Plaintiffs to invoke the pollution

exclusion.

 RESPONSE TO PLAINTIFFS’ STATEMENT OF UNDISPUTED FACTS

      Superior does not dispute that many of the allegations referenced in Plaintiffs’

Statement of Disputed Facts appear in the Underlying Lawsuits. However, Superior

                                           2
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 3 of 26




does dispute the veracity of many of those allegations. Superior also expressly

disputes Footnote 2 on page 11 of Plaintiffs’ Statement of Undisputed Facts. In that

Footnote, Plaintiffs allege that the exception to the exception to the pollution

exclusion in the Ohio Casualty policy applies because “at the time of the Release,

Superior was performing operations to respond to the September Leak.” For reasons

set forth below, that “Undisputed Fact” is not true.

           SUPERIOR’S STATEMENT OF UNDISPUTED FACTS

      Superior also provides its own Statement of Undisputed Facts as follows:

      1.     Superior did not employee Chris Covey; instead, Superior engaged Mr.

Covey as an independent contractor to direct an excavation crew employed by L.E.

Bell, which Colonial Pipeline Company (“Colonial”) had engaged to perform

excavation work to expose part of one of its pipelines. (Affidavit of Patrick Dover

(“Doc. 67”), ¶ 3) While the Underlying Lawsuits refer to Mr. Covey as Superior’s

“agent/servant/employee,” Mr. Covey was never employed by Superior.

      2.     Chris Covey is not now, and was not at the relevant time, an engineer,

architect or surveyor. (Doc. 67, ¶ 4) There are no allegations in any of the Underlying

Lawsuits to the contrary.

      3.     Chris Covey was not performing work on behalf of Superior in the

capacity of an engineer, architect or surveyor. (Doc. 67, ¶¶ 4 & 5) There are no

allegations in any of the Underlying Lawsuits to the contrary.

                                          3
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 4 of 26




      4.     Ohio Security issued a commercial general liability insurance policy

bearing policy number BKS(17)56089339, for the policy period from July 5, 2016

to July 5, 2017, to Superior (“Ohio Security Policy”). (Doc. 1-9, p. 47).

      5.     According to the Ohio Security Policy, an “insured” includes the

Named Insured shown in the Declarations and, because the Named Insured is a

limited liability company, members and managers of the company also are

“insureds,” but only with respect to the conduct of the Named Insured’s business.”

(Doc. 1-9, p. 70)

      6.     The “Named Insured” listed in the Declarations is “Superior Land

Designs, LLC.” (Doc. 1-9, p. 60) The term “Named Insured” is not otherwise defined

in the Ohio Security Policy. (Doc. 1-9)

      7.     According to the Ohio Security Policy, the term “you” is defined as the

“Named Insured shown in the Declarations, and any other person or organization

qualifying as a Named Insured under this policy.” (Doc. 1-9, p. 61)

      8.     The term “you” is not defined to include independent contractors

working on behalf of the Named Insured. (Doc. 1-9, p. 61)

      9.     Ohio Casualty issued a commercial umbrella insurance policy bearing

policy number USO(17)56089339, for the policy period from July 5, 2016 to July 5,

2017, to Superior (“Ohio Casualty Policy”). (Doc. 1-10, p. 29).




                                          4
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 5 of 26




      10.    According to the Ohio Casualty Policy, the term “Insured” is defined

to include the “Named Insured” listed in the Declarations and other organizations

not pertinent here. (Doc. 1-10, p. 38)

      11.    The “Named Insured” listed in the Declarations of the Ohio Casualty

Policy is “Superior Land Designs.” (Doc. 1-10, p. 29) The term “Named Insured” is

not otherwise defined in the Ohio Casualty Policy. (Doc. 1-10)

      12.    The Ohio Casualty Policy defines the term “you” to “refer to the Named

Insured as defined in the Insuring Agreement, V. Definitions. (Doc. 1-10, p. 33)

      13.    The term “Named Insured” is not defined in the Insuring Agreement,

V. Definitions. (Doc. 1-10, p. 38). Instead, as set forth above, the term “Insured” is

defined to include the “Named Insured” as listed in the Declarations. (Doc. -10, p.

38)

      14.    As amended the pollution exclusion in the Ohio Casualty Policy reads

in pertinent part as follows:

      This insurance does not apply to:

      L. 1. “Bodily injury”, “property damage”, “personal injury”, “advertising
            injury” or “personal and advertising injury” which would not have
            occurred in whole or part but for the actual, alleged or threatened
            discharge, dispersal, seepage, migration, release or escape of
            “pollutants” at any time.

             …

             Paragraph 1. of this exclusion L. does not apply to the following:

                                          5
Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 6 of 26




    (2)   “Bodily injury” or “property damage” arising out of the heat,
          smoke or fumes from a “hostile fire.”

    (3)    With respect to any premises, site or location which is or was at
          any time owned or occupied by or rented or loaned to any
          “Insured”:

          …

          (b)    “Bodily injury or “property damage” for which you may
                 be held liable if you are a contractor and the owner or
                 lessee of such premises, site or location has been added to
                 your policy as an additional “Insured” with respect to your
                 ongoing operations performed for that additional
                 “Insured” at that premises, site or location and such
                 premises, site or location is not and never was owned or
                 occupied by, or rented or loaned to, any “Insured”, other
                 than that additional “Insured.”

    (4)   “Bodily injury” or “property damage” arising out of the
          discharge, dispersal, seepage, migration, release or escape of
          “pollutants” at or from any premises, site or location on which
          any “Insured” or any contractors or subcontractors working
          directly or indirectly on any “Insured’s” behalf are performing
          operations if the “pollutants” are not brought on or to the
          premises, site of location in connection with such operations by
          such “Insured”, contractor or subcontractor.

    …

    However, the exceptions to this exclusion L. in paragraphs …(2), (3),
    (4) … above apply only to the extent that insurance is afforded for such
    “bodily injury” or “property damage” by “underlying insurance”.
    Provided, however, that the coverage afforded by this policy will be no
    broader than the coverage afforded by such “underlying insurance”:

    Regardless of the extent of “underlying insurance”, none of the
    exceptions to this exclusion L. in paragraphs …(2), (3), (4) … above
    apply with respect to “bodily injury” or “property damage” arising out

                                6
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 7 of 26




             of the actual, alleged or threatened discharge, dispersal, seepage,
             migration, release or escape or (sic) “pollutants”:

             …

             (iii)   At or from any premises, site or location on which any “Insured”
                     or any contractors or subcontractors working directly or
                     indirectly on any “Insured’s” behalf are performing operations if
                     the operations are to test for, monitor, clean up, remove, contain,
                     treat, detoxify or neutralize, or in any way respond to, or assess
                     the effects of, “pollutants”.

(Doc. 1-10, p. 70)

      15.    Colonial was named as an additional “Insured” on both the Ohio

Security Policy and the Ohio Casualty Policy. (Doc. 67, ¶ 6, Ex. A)

      16.    At the time of the accident, Superior was not performing operations to

test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any

way respond to, or assess the effects of, “pollutants.” (Doc. 67, ¶ 7; Ex. A to

Plaintiffs’ Motion for Summary Judgment, Doc. 66, p. 6)

      17.    Instead, Superior was directing L.E. Bell’s excavation crew in

“excavation being performed … to expose a series of TOR fittings on Line 1 in

preparation for upcoming maintenance work to inject nitrogen in to Line 1 during

the removal of a temporary bypass pipe used to repair a previous leak.” (Doc. 66, p.

6)

      18.    “The previous leak on Line 1 occurred September 9, 2016, at a location

about 5.5 miles downstream (northeast) of the accident site.” (Doc. 66, p. 6)

                                           7
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 8 of 26




      19.    The excavation work being performed by the L.E. Bell crew “would

also permit the installation of additional TORs for nitrogen injection if they were

deemed necessary.” (Doc. 66, p. 6)

                            STANDARD OF REVIEW

      Summary judgment is proper only when the evidence shows that “no genuine

issue of material fact exists and the moving party is entitled to judgment as a matter

of law.” Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 123, 1264 (11th Cir. 2010).

Furthermore, “[t]he court must view all evidence most favorably toward the

nonmoving party, and all justifiable inferences are to be drawn in the nonmoving

party’s favor.” Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir. 1990). “If,

so viewed, reasonable jurors could find a verdict for the nonmoving party under the

substantive evidentiary standard, the nonmoving party can defeat summary

judgment. Id. at 1383.

             ARGUMENT AND CITATION TO AUTHORITIES

      I.     The Duty to Defend is Broader Than the Duty to Indemnify.

      In Georgia, an insurer’s duty to defend is broader than its duty to indemnify.

Shafe v. Am. States Ins. Co., 288 Ga. App. 315 (2007). To determine whether

Plaintiffs have a duty to defend, this Court “must examine the allegations of the

complaint in conjunction with the relevant policy language ‘to determine whether a

liability covered by the policy is asserted.’” Allstate Ins. Co. v. Airport Mini Mall,

                                          8
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 9 of 26




LLC, 265 F. Supp. 3d 1356, 1366 (N.D. Ga. 2017) (quoting Penn–Am. Ins. Co. v.

Disabled Am. Veterans, Inc., 224 Ga. App. 557, (1997), aff’d, 268 Ga. 564 (1997))

(emphasis in original). The duty to defend is excused only when a complaint

“unambiguously exclude[s] coverage under the policy, and thus, the duty to defend

exists if the claim potentially comes within the policy.” Penn-Am Ins., 224 Ga. App.

at 565-565 (emphasis added). “Where the claim is one of potential coverage, doubt

as to liability and the insurer’s duty to defend should be resolved in favor of the

insured.” Id. “This principle is especially true with respect to exclusions from

coverage sought to be invoked by the insurer.” Nationwide Mut. Fire Ins. Co. v.

Dillard House, Inc., 651 F.Supp.2d 1367, 1376 (N.D. Ga. 2009).

      Moreover, “[e]ven if some of the allegations ultimately are not found to be

covered by the policy, the insurer still has a duty to defend the entire action if any of

the claims might be.” Travelers Property Cas. Co. of America v. Kansas City

Landsmen, L.L.C., 592 Fed. Appx. 876, 882 (11th Cir. 2015). Therefore, “where an

insurer has a duty to defend a single claim the complaint presents, it has a duty to

defend all the claims asserted.” HDI-Gerling Am. Ins. Co. v. Morrison Homes, Inc.,

701 F.3d 662, 666 (11th Cir. 2012).

      II.    Plaintiffs’ Exclusions Should be Construed Narrowly.

      Plaintiffs attempt to avoid their duty to defend Superior by invoking two

exclusions to coverage in their policies. In Georgia, “exclusions to coverage must be

                                           9
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 10 of 26




narrowly and strictly construed against the insurer and liberally construed in favor

of the insured to afford coverage.” Nationwide Mut. Fire Ins. Co. v. Erwin, 240 Ga.

App. 816, 816 (1999). “A contract of insurance is construed most strongly against

the insurer and liberally in favor of the insured, particularly where the insurer seeks

to deny coverage based upon a policy exclusion.” Georgia Farm Bureau Mut. Ins.

Co. v. Meyers, 249 Ga. App. 322, 324 (2001).

      III.   Plaintiffs May Not Avoid Their Duty to Defend by Relying on the
             Professional Services Exclusions.

      There are at least two reasons why the “professional services” exclusions in

the Plaintiffs’ policies do not apply. First, and most obviously, those exclusions by

their titles and terms only apply to professional services being performed either by

Superior itself or by an engineer, architect, or surveyor working on behalf of

Superior. Chris Covey, the independent contractor engaged by Superior to work at

the CR-21 accident site was not an engineer, architect, or surveyor. Second, and

relatedly, the services being performed by Mr. Covey at the time of the accident are

not included in the exclusions’ definitions of “professional services.”

      A.     Chris Covey is not an engineer, architect, or surveyor.

      The “professional services” exclusion in the Ohio Security Policy is titled

“EXCLUSION—ENGINEERS,                  ARCHITECTS            OR        SURVEYORS

PROFESSOINAL LIABIILITY.” (Doc. 1-9, p. 82) The corresponding exclusion in

the Ohio Casualty Policy is titled “ENGINEERS, ARCHITECTS OR
                                          10
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 11 of 26




SURVEYORS PROFESSIONAL LIABILITY EXCLUSION.” (Doc. 1-9, p. 53) As

their names suggest, both exclusions bar coverage for bodily injury and property

damage “arising out of the rendering or failure to render any professional services

by you or any engineer, architect or surveyor who is either employed by you or

performing work on your behalf in such capacity.” (Doc. 1-9, p. 82; Doc. 1-10, p.

53 (emphasis added))

       The policies both define the term “you” to refer just to the Named Insured and

to other organizations not relevant here. Neither policy defines the term “Named

Insured,” except by reference to the Declarations pages of the policies, both of which

list the “Named Insured” only as Superior. It is possible that the term “Named

Insured,” and therefore the term “you,” could be read to include employees of

Superior, but those terms certainly do not include independent contractors. 1 See, e.g.,

Nationwide Mut. Ins. Co. v. Bader & Assocs., Inc., No. 2:13-CV-00032-RWS, 2014

WL 231980, at *5 (N.D. Ga. Jan. 22, 2014) (holding that while an employee may be

included as an insured under a policy, an independent contractor will not be).




1
  Indeed, as used in these exclusions, the term “you” may not even include Superior’s employees,
since those employees are included after the term “you” to refer to those performing work on
Superior’s behalf. But it does not matter. Chris Covey was not an employee and therefore is not
included in even the broadest interpretation of the term “you.”

                                              11
        Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 12 of 26




Because Chris Covey was an independent contractor engaged by Superior, and not

an employee of Superior, the term “you” cannot include him.2 (Doc. 67, ¶ 3)

       Instead, Mr. Covey was “performing work on [Superior’s] behalf” at the time

of the accident. Therefore, in order for the professional services exclusions to apply,

Mr. Covey would have had to have been an engineer, architect, or surveyor and

performing the work in that capacity. But Mr. Covey has never been an engineer,

architect, or surveyor. (Doc. 67, ¶ 4) He has no training, credentials or experience in

any of those occupations. (Doc. 67, ¶ 4) He was not engaged by Superior to perform

any of those roles and certainly was not working in any of those capacities at the

time of the accident. (Doc. 67, ¶¶ 4 & 5) And, there are no allegations in any of the

Underlying Lawsuits to the contrary.

       Because Mr. Covey is not included in the definition of the term “you” and is

not an engineer, architect or surveyor, the “professional services” exclusions in the

Plaintiffs’ policies cannot apply to bar coverage.

       B.      Chris Covey was not performing “professional services.”

      Neither the Ohio Security Policy nor the Ohio Casualty Policy defines the term

“professional services.” (Doc. 9-9, p. 82; Doc. 9-10, p. 53) Instead, both policies list


2
  At a minimum, the policies’ failure to define the terms “you,” “insured,” and “Named Insured”
to include independent contractors creates an ambiguity that must be construed against the
Plaintiffs and in favor of coverage. St. Paul Mercury Ins. Co. v. F.D.I.C., 774 F.3d 702, 709 (11th
Cir. 2014). That is especially true here, where the application of an exclusion depends on the
construction of the ambiguity. Erwin, 240 Ga. App. at 816.

                                               12
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 13 of 26




certain services included in the exclusions. (Doc. 9-9, p. 82; Doc. 9-10, p. 53)

According to the policies, those services include “[s]upervisory, inspection,

architectural or engineering activities.” (Doc. 9-9, p. 82; Doc. 9-10, p. 53) Plaintiffs

take the position that because the Underlying Lawsuits allege that Mr. Covey was a

third-party inspector responsible for the oversight of the L.E. Bell crew, the

“professional services” exclusion bars coverage for his supervision and inspection

activities.

      Again, the titles of the exclusions imply that they pertain only to services

performed by engineers, architects and surveyors. Because the term “professional

services” is not defined, a fair reading of these exclusions is that supervisory or

inspection services would be excluded from coverage only if these services related

to those occupations. In other words, if the Underlying Lawsuits alleged that

Superior’s liability arose from Mr. Covey’s supervision or inspection of work done

by an engineer, surveyor or architect, those exclusions may apply. But they cannot

apply to any and all supervision or inspection services performed by Superior. If

they did, virtually every activity performed by Superior and its employees would be

excluded from coverage under the policies. Afterall, the Ohio Security Policy

describes Superior’s business as “INSPECTING PIPELINES.” (Doc. 1-9, p. 47) If

Plaintiffs have their way, they would be free to issue insurance policies to an

“inspector” and then exclude all inspection activities. Such a reading is

                                          13
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 14 of 26




impermissible because it would render the coverage provided under the policies

illusory and violate Georgia’s public policy. See, e.g., Barrett v. Nat’l Union Fire

Ins. Co. of Pittsburgh, 304 Ga. App. 314, 319 (2010) (“It would violate the public

policy of Georgia to allow National Union to sell a liability policy to cover AGL

whose main product is natural gas, which policy contains an exclusion for damages

resulting from such natural gas.”).

      According to those Lawsuits, Mr. Covey was, at most, assigned “to inspect

and direct the site of the L.E. Bell Crew’s excavations occurring on October 31,

2016.” (Doc. 66, p. 5) He was not assigned to perform any engineering, architectural

or surveying services and, in fact, was not capable of performing any such services.

(Doc. 67, ¶ 5) And, he was not assigned to supervise or inspect the performance of

any such services. (Doc. 67, ¶ 5) This is yet another reason why the “professional

services” exclusions cannot apply.

      The cases cited by Plaintiffs do not require a different result. In both Auto-

Owners Ins. Co. v. State Farm Fire & Cas. Co., 297 Ga. App. 751 (2009) and

Batson-Cook Co. v. Aetna Ins. Co., 200 Ga. App. 571 (1991), the insureds were

construction managers, not third-party inspectors. Most importantly, neither of the

“professional services” exclusions in those cases required the person performing the

services to be an engineer, architect, or surveyor. And neither was limited, by its

terms or title, to services performed by engineers, architects, and surveyors. Instead,

                                          14
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 15 of 26




each of the exclusions was applied to bar coverage for a claim arising out of the

construction manager’s supervision of a project, supervision that was expressly

included as a barred “professional service.” Here, of course, the issue is not whether

supervision and inspection are included as “professional services”; they clearly are.

In order for the specific exclusions in this case to apply, however, Mr. Covey must

actually have been an engineer, architect, or surveyor (which he was not) and must

have supervised and inspected engineering, architectural or surveying activities

(which he did not). Because the exclusions in Auto-Owners and Batson-Cook

include no such qualification, those cases are inapposite.

      For these reasons, the “professional services” exclusions in this case do not

apply to bar coverage. At a minimum, they cannot be invoked by Plaintiffs to avoid

their much broader duty to defend.

      IV.    Plaintiffs May Not Avoid Their Duty to Defend by Relying on the
             Pollution Exclusions.

       Plaintiffs also seek to shirk their duty to defend by relying on the pollution

exclusions in their policies. Plaintiffs do not assert that the explosion—the event that

actually caused the bodily injury and property damage at issue in the Underlying

Lawsuits—was itself a pollution event. Instead, they contend that there is no

coverage for that explosion because it occurred at a site where Superior was

“performing operations to test for, monitor, clean up, remove, contain, treat, detoxify

or neutralize, or in any way respond to, or assess the effects of, ‘pollutants.’” (Doc.
                                          15
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 16 of 26




66, p. 20). The “pollutant” to which Superior was responding, according to Plaintiffs,

is gasoline that leaked from a Colonial pipeline five and a half miles from the site of

the explosion. (Doc. 66, p. 6)

      According to both pollution exclusions, coverage is barred only if bodily

injury and property damage arose out of the release of a pollutant at the location

where Superior was performing work to respond to pollution. (Doc. 1-9, pp. 63-64;

1-10, p. 70) Plaintiffs argue that this exception to the exception applies because the

injury and damage arose out of the September 2016 Leak and Superior was working

at the time to respond to that Leak. (Doc. 66, p. 24)

      There are at least three reasons why this argument fails. First, and most

obviously, Superior was not performing work at the site of the September 2016 Leak;

it was working more than five and a half miles from that Leak at the time of the

accident. Second, Superior was not actually performing work to respond to the

September 2016 Leak. Third, the explosion did not “arise out of” the September

2016 Leak.

      A.     Superior was not working at the site of the 2016 Leak at the time of the
             explosion.

      The pollution exclusion will not apply unless the injury and damage arose out

of an “actual, alleged or threatened discharge, dispersal, seepage, migration, release

or escape of” a pollutant that occurred at the premises where Superior was

performing work to respond to pollution. (Doc. 1-9, pp. 63-64; Doc. 1-10, p. 70)
                                          16
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 17 of 26




Plaintiffs contend that the explosion arose out of the discharge of gasoline in the

September 2016 Leak. The September 2016 Leak occurred five and a half miles

from where Superior was working at the time. So, even if the damages and injuries

arose from the 2016 Leak (they did not) and even if Superior was responding to this

Leak at the time of the accident (it was not), the exclusion still would not apply. That

is because Superior was not working at the location of the 2016 Leak at the time of

the accident; it was working five and a half miles away.

      This exception may allow Plaintiffs to rely on the pollution exclusion if

Plaintiffs were arguing that the explosion itself was the “discharge, dispersal,

seepage, migration, release or escape of” the pollution because that explosion

occurred where Superior was working. But Plaintiffs know that this argument would

fail because an explosion like the one at issue here is not a pollution event. See, e.g.,

Racetrac Petroleum, Inc. v. Ace Am. Ins. Co., 841 F. Supp. 2d 1286, 1298 (N.D. Ga.)

Indeed, the Ohio Casualty Policy actually goes so far as to carve out “hostile fires”

from the pollution exclusion. That Policy defines a “hostile fire” as “one which

becomes uncontrollable or breaks out from where it was intended to be.” (Doc. 1-

10, p. 71) There can be no serious dispute that the explosion and fire that resulted in

the bodily injury and property damage at issue here constitutes a hostile fire and

otherwise is not barred by the pollution exclusions. So, Plaintiffs are left to argue

that the explosion arose out of the September 2016 Leak since that Leak could be

                                           17
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 18 of 26




characterized as a “discharge, dispersal, seepage, migration, release or escape of”

the pollution. Again, though, that Leak did not occur at the site where Superior was

performing operations at the time of the explosion, so even if those operations were

being conducted to respond to the Leak, the pollution exclusion still would not apply.

      As Plaintiffs concede, no Georgia court has ever considered this issue. That is

probably because no insurer has ever attempted to rely on a pollution exclusion to

bar coverage for an occurrence that took place miles away from the pollution event.

In fact, the only case upon which Plaintiffs rely, one from Connecticut, is inapposite

because the property damage occurred at the site of the pollution event. ACSTAR

Ins. Co. v. Clean Harbors, Inc., 783 F. Supp. 2d 312 (D. Conn. 2011). Here, because

the injury and damage occurred away from the site of the pollution event, the

exclusion does not apply.

      B.       Superior was not responding to the September 2016 Leak at the time
               of the accident.

      Another reason the pollution exclusions cannot apply is because, at the time

of the accident, Superior was not performing operations to test for, monitor, clean

up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess

the effects of, pollutants. (Doc. 67, ¶ 7; Declaration of Juan Cazares (“Doc. 68”), ¶¶

4 & 5; Doc. 66, Ex. A, p. 6) Instead, Superior was inspecting an excavation project

to remove a temporary bypass line as part of a multi-phased project. (Doc. 68, ¶ 4)

The excavation was necessary so that nitrogen could be injected into one of
                                          18
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 19 of 26




Colonial’s pipelines. (Doc. 68, ¶ 4) Before the nitrogen was injected, the pipelines

had to be exposed and Superior had to inspect the Thread-O-Ring (“TOR”) fittings

on the pipeline. (Doc. 68, ¶¶ 4 and 5) The excavation work being performed by the

L.E. Bell crew “would also permit the installation of additional TORs for nitrogen

injection if they were deemed necessary.” (Doc. 66, p. 6)

      Plaintiffs argue that this excavation project was being performed to respond

to the 2016 Leak. (Doc. 66 at 22) But that Leak already had been repaired by the

time Superior was inspecting the L.E. Bell excavation work, and there were no

pollutants of any kind in the vicinity of that work. (Doc. 68, ¶ 6)

      Interestingly, the court in ACSTAR distinguished another case that is more

closely on point with this one. In that case, Oscar W. Larson Co. v. United Capitol

Ins. Co., 64 F.3d 1010 (6th Cir. 1995), a gas station owner installed containment

systems on its underground tanks to create a safe gasoline delivery system. The

owner contracted with a subcontractor to install some of these systems. Id. at 1010.

That contractor was “not in the environmental clean-up business per se, and did not

engage in any work to test for, monitor, clean up, remove, contain, treat, detoxify,

or neutralize any existing pollution discharge or problem while working for the” gas

station owner. Id. at 1011 (emphasis in original) Ultimately, the subcontractor got

sued for negligence in the installation of the system and requested a defense from its

insurance carrier. Id. at 1012. The insurer refused to defend the subcontractor,

                                          19
          Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 20 of 26




relying on a pollution exclusion substantively similar to the one at issue here. Id. The

court rejected the insurer’s arguments that the exclusion applied. Id. According to

the court:

          Clearly, if [the subcontractor] went to the [gas] stations to work on
          pollutants already in the soil, the exclusion would prevent coverage for
          damages from [the subcontractor’s] failure to remedy the situation, or
          for making it worse. However, when read in the context of the other
          phrases surrounding it, we conclude that the phrase “contain ...
          pollution” does not cover installing a [containment system] on a non-
          polluting (at the time) system.

Id. at 1014.

          This holding applies here. If Superior was working to contain or respond to

pollutants already in the soil at the time of the explosion, the pollution exclusion

may apply.3 However, Superior, like the subcontractor in Larson, is not in the

environmental clean-up business and was merely inspecting TORs in connection

with a project to inject nitrogen into gas lines. Like the system in Larson, those gas

lines were non-polluting at the time. Inspecting TORs on non-polluting gas lines

obviously is not the same as containing or responding to pollutants.

          Plaintiffs apparently contend that this project was being completed in

response to the September 2016 Leak. At most, the excavation project was being

performed to remove a temporary bypass line that was installed prior to repairing



3
    Although the exclusion still would not apply for the reasons set forth above and below.

                                                 20
        Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 21 of 26




the 2016 Leak. Even then, though, L.E. Bell, and not Superior, was responsible for

removing that bypass line. Plus, by the time the line was removed, the Leak had been

resolved and there was nothing else left to respond to. And, finally, the project also

involved the installation of other TORs for additional nitrogen injection that

apparently had nothing whatsoever to do with the September 2016 Leak.4

       For these reasons, Superior was not responding to the September 2016 Leak

at the time of the accident and the pollution exclusions therefore do not apply.

       C.      The bodily injury and property damage did not arise out of the
               September 2016 Leak.

       For the same reasons, and others, Plaintiffs are wrong that the bodily injury

and property damage allegedly caused by the explosion and fire “arose out” of the

September 2016 Leak.

       In the first place, Plaintiffs are entirely incorrect about the standard used by

Georgia courts to determine whether a claim “arose out” of an event in the context

of a policy exclusion. Plaintiffs cite to JNJ Found. Specialists, Inc. v. D.R. Horton,



4
  None of these facts is inconsistent with the allegations in the Underlying Lawsuits. But, even if
they were, Plaintiffs still would have a duty to defend. That is because an insurer has a duty to
defend “even when the complaint against the insured falsely indicates non-coverage.... In that rare
class of cases, courts should look to whether the true facts showing coverage are known or
ascertainable to the insurer.” Illinois Union Ins. Co. v. William C. Meredith Co., No. 1:07-CV-
1840-WBH, 2008 WL 11334594, at *5 (N.D. Ga. Sept. 29, 2008) “If the true facts are known or
ascertainable to the insurer at the outset, then the insurer is obligated to defend the suit, just as if
the complaint against the insured falsely alleged coverage.” Id. Here, Plaintiffs knew these facts,
even if they were not alleged in the Underlying Lawsuits, because they were included in the NTSB
Report that Plaintiffs attached to their own Motion for Summary Judgment. (Doc. 65)
                                                  21
        Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 22 of 26




Inc., 311 Ga. App. 269 (2011) for the proposition that when it comes to the phrase

“arising out of,” “[a]lmost any causal connection or relationship will do.” (Doc. 66,

p. 23) But, D.R. Horton did not involve a policy exclusion; instead it focused on the

phrase “arising out of” in the context of other indemnity provisions. D.R. Horton,

311 Ga. App. at 270. Georgia courts have recognized a very important distinction

between the interpretation and application of the phrase “arising out of” in an

indemnity provision and the same phrase in a policy exclusion. See, e.g., Earwood

v. Evanston Ins. Co., 234 F. Supp. 3d 1278 (N.D. Ga. 2017); Barrett v. Nat’l Union

Fire Ins. Co. of Pittsburgh, 304 Ga. App. 314 (2010).

       In Earwood, a woman drowned after she dove into the water and the yacht

that she had been on backed over her. 234 F. Supp. 3d at 1280. When the woman’s

husband sued the yacht operator, the operator’s insurer sought to avoid its duty to

defend by invoking its in-water activity exclusion. Id. at 1281. That exclusion barred

coverage for injuries “caused by or resulting from any in water activities such as, but

not limited to, swimming, diving, and waterskiing.” Id. at 1281. The court agreed

that the woman had been participating in the kind of in-water activity described in

the exclusion but held that her death had not “arisen from” that activity.5 The court




5
  The parties agreed that the “‘caused by or resulting from’ language equates to ‘arising out of,’
which itself means that the in water activity must have been the ‘but for’ cause of the injury.” Id.
at 1283. So, the court looked to the case law regarding the “arising out of” language in order to
reach its holding.
                                                22
          Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 23 of 26




acknowledged that courts construe broadly the “arising out of” language when found

in coverage provisions. Id. at 1284. “By contrast, however, when found in an

exclusionary clause of an insurance policy, ‘but for’ cause becomes the ‘test

traditionally used to determine cause-in-fact for tort claims.’” Id. at 1284 (citing

Continental Cas. Co. v. H.S.I. Financial Svcs., 266 Ga. 260, 262 (1996)). According

to the court:

      It’s true that in one sense Christine’s injuries would not have occurred
      “but for” her being in the water. It’s true in that same sense, however,
      that she would be alive today “but for” deciding to go the lake that day.
      That kind of “but for” causation is not the kind relevant to the cause
      inquiry conducted in the exclusionary clause context.

Id. at 1285.

      Perhaps Barrett is even more on point. In that case, an employee of a company

that installs gas pipelines was assisting employees of Atlanta Gas Light (“AGL”) on

a project. 304 Ga. App. at 315. During that project, he was exposed to natural gas

for a prolonged period of time and suffered brain damage. Id. at 316. When he sued

AGL for the negligence of its employees, that company’s insurer relied on its

pollution exclusion to deny coverage, arguing that the claimant’s injuries arose out

of his exposure to natural gas which was considered a pollutant under the policy. Id.

at 318.

      The court rejected this argument. Id. at 321-322. According to the court,

because he could have worked in the presence of natural gas without sustaining any

                                         23
       Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 24 of 26




injury, the gas was not the “but for” cause of his injury. Id. Instead, according to the

allegations in the complaint, his injuries were caused by the negligence of the AGL

employees, who allowed the claimant to remain exposed to the natural gas for a long

period of time without monitoring the oxygen levels. Id. The court held that the

pollution exclusion therefore did not apply.

      The same is true here. Even if Superior had been responding to the September

2016 Leak at the time of the accident, there is nothing to suggest that the Leak is

what caused the bodily injury and property damage alleged in the Underlying

Lawsuits. According to those Lawsuits, the injury and damage were caused by an

L.E. Bell track hoe operator digging in the wrong place and striking a pipeline at a

vulnerable location. Certainly, Superior could have responded to the September

2016 Leak without that happening, just as the woman in Earwood could have

participated in the in-water activity without drowning were it not for the negligence

of the yacht operator, and just as the claimant in Barrett could have been exposed to

natural gas without suffering a brain injury were it not for the negligence of the AGL

employees.

      For these reasons, the bodily injury and property damage alleged in the

Underlying Lawsuits did not arise from the September 2016 Leak. This is yet another

reason why the pollution exclusions should not apply to relieve Plaintiffs of their

duty to defend.

                                          24
      Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 25 of 26




                                 CONCLUSION

      For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment should

be denied and this Court should find that Plaintiffs have an ongoing duty to defend

Superior in connection with the Underlying Lawsuits.

Dated: September 18, 2020               /s/ Adam Plant
                                       Harlan F. Winn III
                                       Adam P. Plant
                                       BATTLE & WINN LLP
                                       2901 2nd Ave. South, Suite 220
                                       Birmingham, AL 35233
                                       T: 205-397-8160
                                       F: 205-397-8179
                                       E: hwinn@battlewinn.com
                                           aplant@battlewinn.com

                                       Jonathan M. Palmer
                                       (Admitted pro hac vice)
                                       Georgia Bar No. 453452
                                       KNIGHT PALMER, LLC
                                       One Midtown Plaza
                                       1360 Peachtree Street NE
                                       Suite 1201
                                       Atlanta, GA 30309
                                       O: 404.228.4822
                                       D: 404.719.4039
                                       E: jpalmer@knightpalmerlaw.com

                                       Counsel for Superior Land Designs, LLC




                                        25
      Case 2:19-cv-01656-MHH Document 68 Filed 09/18/20 Page 26 of 26




                        CERTIFICATE OF SERVICE

      I electronically filed this document with the Clerk of Court using the CM/ECF

system on September 18, 2020, which will send notification of this filing to all

counsel of record registered under the CM/ECF system to receive such notices.

                                             s/ Adam Plant
                                             OF COUNSEL




                                        26
